Evans, J.
substantial moderate The improvement in question involves a straightening of Buckeye Creek. This creek has its outlet in the Ioiva River. It has its source in the hilly lands, some miles distant from the river, and has a watershed of about 25 square miles. It takes its course through the high ground without presenting any drainage problems. Low, flat *245land extends along its course from the outlet to the foot of the hilly area. The water being discharged at the foot of the hilly land finds its way from that point to the river very sluggishly. In times of heavy rain, a considerable area is subjected to overflow. The engineering proposal was to excavate a ditch on a.direct line from the point of discharge at the foot of the hill, to the river. The length of such ditch would be about 11,000 feet; whereas the length of the creek channel ivas approximately 19,000 feet. The fall along the old creek channel is less than 7 feet to the mile; whereas a fall of 10 feet to the mile could be secured for the shorter course of the proposed improvement. The engineer’s estimate of the cost was less than $4,000, with about $1,500 of damages to be provided for. The area of the proposed district is about 2,000 acres, of which approximately 800 acres are subject to frequent overflow. The land included is of great fertility, and consequently of great value, if protected against the overflow.
The objections urged against the project were, in substance :
1. That only a small part of the included land was subject to serious overflow.
2. That the plan proposed was wholly inadequate, and that its cost would greatly exceed its benefits, and would be greater than the district should bear.
2. drains: appeal: delay: effect. So far as the merits of the controversy are concerned, only fact questions are involved. The record is very voluminous. The appellants have filed their original abstract and two subsequent amendments thereto. To these, the appellees have added three amended abstracts. It will be readily seen that it will be impracticable for us to deal with the details of the evidence within the proper limits of an opinion. A careful reading .of the record satisfies us that the district court properly refused to interfere with the order of establishment. We are satisfied from the evidence that the proposed improvement will result in substantial benefit at a comparatively moderate cost.. This is enough *246to forbid our interference with the statutory discretion of the joint board. If the merits of the project were more doubtful, we should be reluctant to interfere at this time with the order of the board, in view of the unusual delay attending the prosecution of the appeal to the district court. The appeal was formally taken in December, 1914. No petition was filed by the appellants in the district court until September 28, 1915. In the meantime, the contract for the improvement had been let, and much of the construction had been done. It is contended by appellees that the work done was that part of the improvement which was especially beneficial to the appellants. The contention is not without support in the record. But we indicate no ojiinion of its accuracy. The practical operation of the drainage statute requires that such an appeal as this should be prosecuted diligently; otherwise, the project adopted by the board could be defeated by mere delay. The burden of the appeal being at all times upon the appellant, its weight should be increased rather than lightened by undue delay.
That the cost of the improvement is comparatively moderate is indicated by the fact that the sum total of assessments of benefits to the eight appellants is approximately $1,300, from which assessments no appeals were taken. No benefits were assessed against appellant Hixson. The order of the district court is — Affirmed.
Weaver, C. J., Preston and Salinger, JJ., concur.